Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
3, 2022.




                                     In The

                       Fourteenth Court of Appeals

                               NO. 14-21-00672-CV


                      JEFFREY RYAN WOOD, Appellant

                                        V.

                       ANA RICKARD WOOD, Appellee

                     On Appeal from the 310th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2014-38613B


                          MEMORANDUM OPINION

      This is an appeal from an order signed October 18, 2021. On February 14,
2022, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan